Name: Commission Decision (EU) 2017/877 of 16 May 2017 on the proposed citizens' initiative entitled Ã¢ Let us reduce the wage and economic differences that tear the EU apart!Ã¢ (notified under document C(2017) 3382)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  employment;  parliament;  labour market;  politics and public safety;  European construction
 Date Published: 2017-05-23

 23.5.2017 EN Official Journal of the European Union L 134/38 COMMISSION DECISION (EU) 2017/877 of 16 May 2017 on the proposed citizens' initiative entitled Let us reduce the wage and economic differences that tear the EU apart! (notified under document C(2017) 3382) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject-matter of the proposed citizens' initiative entitled Let us reduce the wage and economic differences that tear the EU apart! refers to Legal acts that clearly demonstrate the EU's intention to eliminate wage inequalities between Member States and which  to achieve this objective  allow for a more efficient cohesion of these states. (2) The stated objectives of the proposed citizens' initiative are: Due to significant wage differences the movement of workers is one-directional. Massive emigration leads to less-favoured Member States falling even further behind. Meanwhile, richer Member States experience a massive influx of workers as an intrusion upon their interests, which tears the EU apart. The EU needs to clearly demonstrate its intention to eliminate wage inequalities affecting the free movement of workers in order for which the EU needs a more efficient cohesion to ensure its survival. (3) Legal acts of the Union for the purpose of implementing the Treaties can be adopted:  on guidelines which the Member States shall take into account in their employment policies,  relating to the European Social Fund, which aims to render the employment of workers easier and to increase their geographical and occupational mobility within the Union, and to facilitate their adaptation to industrial changes and to changes in production systems, in particular through vocational training and retraining,  in order to define the tasks, priority objectives and the organisation of the Structural Funds provided that the actions to be financed lead to the strengthening of the economic, social and territorial cohesion of the Union. (4) Legal acts of the Union for the purpose of implementing the Treaties in order to support and complement the activities of the Member States can be adopted, inter alia, in the fields of working conditions; of social security and social protection of workers; of protection of workers where their employment contract is terminated; of the information and consultation of workers; of representation and collective defence of the interests of workers and employers, including co-determination; of the integration of persons excluded from the labour market; of combating social exclusion; and of the modernisation of social protection systems. However, such acts may not apply to pay or to the rights of association, to strike or to impose lock-outs. (5) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (6) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (7) For those reasons, it is appropriate to consider that the proposed citizens' initiative does not fall manifestly outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (8) The proposed citizens' initiative entitled Let us reduce the wage and economic differences that tear the EU apart! should therefore be registered. However, statements of support for this proposed citizens' initiative should be collected only inasmuch as it aims at proposals from the Commission for legal acts of the Union for the purpose of implementing the Treaties within the scope referred to in recitals 3 and 4, HAS ADOPTED THIS DECISION: Article 1 1. The proposed citizens' initiative entitled Let us reduce the wage and economic differences that tear the EU apart! is registered. 2. However, statements of support for this proposed citizens' initiative may, in so far, as it aims at proposals from the Commission for legal acts of the Union for the purpose of implementing the Treaties in the fields of working conditions; of social security and social protection of workers; of protection of workers where their employment contract is terminated; of the information and consultation of workers; of representation and collective defence of the interests of workers and employers, including co-determination; of the integration of persons excluded from the labour market; of combating social exclusion; and of the modernisation of social protection systems; be colleted only inasmuch as those legal acts do not apply to pay or to the rights of association, to strike or to impose lock-outs. Article 2 This Decision shall enter into force on 22 May 2017. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Let us reduce the wage and economic differences that tear the EU apart!, represented by Mr MÃ ¡rton GYÃ NGYÃ SI and Mr Jaak MADISON acting as contact persons. Done at Strasbourg, 16 May 2017. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.